EMPLOYMENT AGREEMENT, dated January 20, 2017, by and between KINGSTONE
COMPANIES, INC., a Delaware corporation (the "Company"), and BARRY B. GOLDSTEIN
(the "Employee").
RECITALS
WHEREAS, the Company and the Employee are parties to an Employment Agreement,
dated as of October 16, 2007, as amended (the "Existing Employment Agreement"),
which sets forth the terms and conditions upon which the Employee is employed by
the Company and upon which the Company will compensate the Employee for his
services through December 31, 2016.
WHEREAS, the Company and the Employee desire to enter into a new employment
agreement which will set forth the terms and conditions upon which the Employee
shall be employed by the Company and upon which the Company shall compensate the
Employee for his services effective as of January 1, 2017.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:
1. EMPLOYMENT; TERM
1.1 The Company will employ the Employee in its business, and the Employee will
work for the Company therein, as its President, Chairman of the Board and Chief
Executive Officer for a term commencing as of January 1, 2017 (the "Effective
Date") and terminating on December 31, 2019 (the "Expiration Date"), subject to
earlier termination as hereinafter provided (the employment period, as earlier
terminated as provided for herein, being referred to as the "Term").
1.2 Upon the expiration of the Term or the termination of the Employee's
employment with the Company for any reason whatsoever, whether during or
following the Term, he shall be deemed to have resigned all of his positions as
an employee, officer and director of the Company and of each and every
subsidiary thereof.
2. DUTIES
2.1 During the Term, the Employee shall serve as the Company's President,
Chairman of the Board and Chief Executive Officer and shall perform duties of an
executive character consisting of administrative and managerial responsibilities
on behalf of the Company of the type and nature heretofore assigned to the
Employee and such further duties of an executive character as shall, from time
to time, be delegated or assigned to him by the Board of Directors of the
Company (the "Board") consistent with the Employee's position.
3. DEVOTION OF TIME
3.1 During the Term, the Employee shall expend all of his working time for the
Company, shall devote his best efforts, energy and skill to the services of the
Company and the promotion of its interests and shall not take part in activities
detrimental to the best interests of the Company.   Notwithstanding the
foregoing, during the term of the Employment Agreement between Kingstone
Insurance Company ("KICO") and the Employee, dated as of May 10, 2011, as
amended (the "KICO Employment Agreement"), the Employee shall be entitled to
devote such time as is necessary to the fulfillment of his duties and
responsibilities as President, Chief Executive Officer, Chief Investment Officer
and Chairman of the Board of KICO, it being understood and agreed that such
permitted activity is subject to the reduction in Base Salary (as hereinafter
defined) provided for in Section 4.2 hereof.

--------------------------------------------------------------------------------

3.2 The Employee shall be permitted to engage in the following activities: (a)
charity, social or civic work, (b) tend to personal financial and legal affairs,
(c) engage in any other business or business-related activity, and (d) subject
to the prior written consent of the Company (following Board approval), serve on
the Board of Directors of, or advisor to, other business organizations, in each
case (i.e., (a) through (d) above), provided that such activities do not
interfere or conflict with his full-time services to the Company.  
4. COMPENSATION
4.1 For all services to be rendered by the Employee during the Term, and in
consideration of the Employee's representations and covenants set forth in this
Agreement, the Employee shall be entitled to receive from the Company
compensation as set forth in Sections 4.2, 4.3 and 4.4 below.
4.2 During the Term, the Employee shall be entitled to receive a salary at the
rate of six hundred thirty thousand dollars ($630,000) per annum (the "Base
Salary"); provided, however, the Base Salary shall be reduced on a
dollar-for-dollar basis to the extent of the salary payable by KICO to the
Employee pursuant to the KICO Employment Agreement (the "KICO Salary").
4.3           (a)              Subject to the terms and conditions hereof, the
Employee shall also be entitled to receive from the Company, for each fiscal
year during the Term, a bonus (the "Bonus") equal to six percent (6%) of the
Company's Net Income (as hereinafter defined) for such fiscal year (the "Bonus
Payments"); provided, however, that the Bonus amount payable to the Employee for
any fiscal year pursuant to this Section 4.3(a) (the "Company Bonus") shall be
reduced on a dollar-for-dollar basis to the extent of any bonus payable by KICO
to or for the benefit of the Employee for such fiscal year (the "KICO Bonus"),
it being understood and agreed that, in the event the amount of the KICO Bonus
is greater than the amount of the Company Bonus for any fiscal year, the excess
of the KICO Bonus over the Company Bonus shall not be an offset against the Base
Salary payable to the Employee hereunder.  
(b) For purposes hereof, the term "Net Income" for any particular fiscal period
shall mean the Company's consolidated income from operations before taxes for
such period determined in accordance with generally accepted accounting
principles consistently applied, as audited and reported upon by the independent
auditors of the Company, except that any expense or income attributable to the
Employee's LTC (as hereinafter defined) shall be disregarded and the Company's
consolidated net investment income (loss) and net realized gains (losses) on
investments shall be excluded.
2

--------------------------------------------------------------------------------

(c) For purposes hereof, in the event that this Agreement shall terminate on a
date other than December 31 of any fiscal year and for such fiscal year,
pursuant to the terms of this Agreement, the Employee is entitled to receive a
Bonus through the termination date (the "Termination Date"), then the Company's
Net Income for such fiscal year shall be determined for the period from the
first day of such fiscal year (the "Termination Year") until the Termination
Date by multiplying the Company's Net Income for the period from the first day
of the Termination Year until the end of the fiscal quarter in which the
Termination Date falls (the "Termination Quarter") by a fraction, the numerator
of which shall be the number of days from the first day of the Termination Year
until the Termination Date and the denominator of which shall be the number of
days from the first day of the Termination Year until the end of the Termination
Quarter.  In the event the Termination Quarter shall be other than the last
fiscal quarter of the Termination Year, notwithstanding that the term "Net
Income" shall have the meaning ascribed to it by paragraph (b) hereof (as
adjusted by the provisions of this paragraph (c)), the application of such term
to this paragraph (c) shall not be subject to any adjustment based upon an audit
or report of the Company's independent auditors with respect to the Termination
Year but instead shall be calculated as provided for in paragraph (d) hereof.
(d) The Bonus for any fiscal year shall be payable within thirty (30) days
following the receipt by the Company of the report of its independent auditors,
with regard to the Company's Net Income for such fiscal year, calculated in
accordance with paragraph (b) hereof and otherwise consistent with the
consolidated financial statements of the Company for the fiscal year (the
"Audited Financial Statements"), as set forth in any Form 10-K filed by the
Company with the Securities and Exchange Commission (the "SEC"); provided,
however, that, in the event the Audited Financial Statements are not available
by February 28 of any fiscal year, an interim Bonus payment, if any, shall be
made based upon the unaudited consolidated financial statements of the Company
for such fiscal year, as determined by the Company's chief financial officer and
approved by the Company's Compensation Committee.  Following receipt of the
Audited Financial Statements, an appropriate adjustment will be made to the
Bonus amount, and the Company will pay any underpayment, or the Employee will
return any overpayment, within fifteen (15) days of receipt of the Audited
Financial Statements.  Notwithstanding the foregoing, with respect to any
Termination Year in which the Termination Quarter is other than the last fiscal
quarter of the Termination Year, the Bonus shall be payable within thirty (30)
days following the determination by the Company's chief financial officer of the
Company's Net Income through the end of the Termination Quarter, if any,
calculated in accordance with paragraph (c) hereof and otherwise consistent with
the consolidated financial statements of the Company for the period ended with
the end of the Termination Quarter, as set forth in any Form 10-Q filed by the
Company with the SEC.
4.4           (a) In order to compensate the Employee for the growth in the
Company's adjusted book value per share ("ABVPS") during the Term, subject to
the terms and conditions hereof, the Employee shall also be entitled to receive
from the Company a one-time long-term compensation ("LTC") bonus as hereinafter
provided in this Section 4.4 based upon threshold, target and maximum average
annual compounded percentage increases in ABVPS between December 31, 2016 and
December 31, 2019 of eight percent (8%), eleven percent (11%) and fourteen
percent (14%), respectively.
3

--------------------------------------------------------------------------------

(b) For purposes hereof, the term "2016 ABVPS" shall mean, as of December 31,
2016, (i) the Company's consolidated total stockholders' equity (exclusive of
the Company's consolidated accumulated other comprehensive income ("AOCI"))
divided by (ii) the number of shares of Common Stock issued and outstanding.
(c) For purposes hereof, the term "2019 ABVPS" shall mean, as of December 31,
2019, (i) the Company's consolidated total stockholders' equity (exclusive of
the Company's consolidated AOCI, and without giving effect, for the years ending
December 31, 2017, 2018 and 2019, to any stock-based compensation expense, any
dividends declared and paid, any issuances of securities, any treasury share
purchases and any expense or income attributable to the Employee's LTC), divided
by (ii) the number of shares of Common Stock issued and outstanding.
(d) In the event that the 2019 ABVPS is eight percent (8%) (the "Threshold
Annual Percentage Increase") greater, on an average per annum compounded basis,
than the 2016 ABVPS, the Employee shall be entitled to receive an LTC payment of
nine hundred forty-five thousand dollars ($945,000) (the "Threshold LTC
Amount").
(e) In the event that the 2019 ABVPS is eleven percent (11%) (the "Target Annual
Percentage Increase") greater, on an average per annum compounded basis, than
the 2016 ABVPS, the Employee shall instead be entitled to receive an LTC payment
of one million eight hundred ninety thousand dollars ($1,890,000) (the "Target
LTC Amount").
(f) In the event that the 2019 ABVPS is at least fourteen percent (14%) (the
"Maximum Annual Percentage Increase") greater, on an average per annum
compounded basis, than the 2016 ABVPS, the Employee shall instead be entitled to
receive an LTC payment of two million eight hundred thirty-five thousand dollars
($2,835,000) (the "Maximum LTC Amount").
(g) In the event that the percentage increase in the 2019 ABVPS, on an average
per annum compounded basis, over the 2016 ABVPS is greater than the Threshold
Annual Percentage Increase but less than the Target Annual Percentage Increase,
the Employee shall instead be entitled to receive a sliding scale LTC payment
equal to the following:
$945,000 + ( X . $945,000 )
            Y
Where X = the difference between (i) the 2019 ABVPS and (ii) the 2019 ABVPS
which would result in the payment of the Threshold LTC Amount (the "Threshold
2019 ABVPS"); and
Y = the difference between (i) the 2019 ABVPS which would result in the payment
of the Target LTC Amount (the "Target 2019 ABVPS") and (ii) the Threshold 2019
ABVPS.
(h) In the event that the percentage increase in the 2019 ABVPS, on an average
per annum compounded basis, over the 2016 ABVPS is greater than the Target
Annual Percentage Increase but less than the Maximum Annual Percentage Increase,
the Employee shall instead be entitled to receive a sliding scale LTC payment
equal to the following:
4

--------------------------------------------------------------------------------

$1,890,000 + ( X . $945,000 )
                Y
Where X = the difference between (i) the 2019 ABVPS and (ii) the Target 2019
ABVPS; and
Y = the difference between (i) the 2019 ABVPS which would result in the payment
of the Maximum LTC Amount (the "Maximum 2019 ABVPS") and (ii) the Target 2019
ABVPS.
(i) For purposes hereof, in the event that this Agreement shall terminate on a
date other than the Expiration Date, and, pursuant to the terms of this
Agreement, the Employee is entitled to receive an LTC payment through the
Termination Date, then all references in this Section 4.4 to "2019 ABVPS" shall
instead refer to the ABVPS as of the end of the Termination Quarter (calculated
in the same manner as the 2019 ABVPS) (the "Termination Quarter ABVPS") and the
amount of any LTC payment due pursuant to the Section 4.4 shall be equal to the
amount otherwise payable multiplied by a fraction, the numerator of which shall
be the number of days from the Effective Date until the Termination Date and the
denominator of which shall be the number of days from the Effective Date until
the Expiration Date.
(j) The LTC shall be payable within thirty (30) days following the receipt by
the Company of the report of its independent auditors with regard to the
consolidated financial statements of the Company for the fiscal year ending
December 31, 2019, as set forth in any Form 10-K filed by the Company with the
SEC.  Notwithstanding the foregoing, with respect to any Termination Year in
which the Termination Quarter is other than the last fiscal quarter of the Term,
the LTC amount shall be payable within thirty (30) days following the receipt of
the Audited Financial Statements for the Termination Year, as set forth in any
Form 10-K filed by the Company with the SEC, or, if the Termination Quarter is
other than the last fiscal quarter of the Termination Year, then, within thirty
(30) days following the determination by the Company's chief financial officer
of the Termination Quarter ABVPS, calculated in accordance with paragraph (c)
hereof and otherwise consistent with the consolidated financial statements of
the Company for the period ended with the end of the Termination Quarter, as set
forth in any Form 10-Q filed by the Company with the SEC.
5. REIMBURSEMENT OF EXPENSES
5.1 Subject to Section 5.3 hereof, the Company shall pay directly, or reimburse
the Employee for, all reasonable and necessary expenses and disbursements
incurred by the Employee for and on behalf of the Company in the performance of
his duties during the Term.
5.2 The Employee shall submit to the Company, not less than once in each
calendar month, reports of such expenses and disbursements in a form normally
used by the Company, and receipts with respect thereto, and the Company's
obligations under Section 5.1 hereof shall be subject to compliance therewith. 
The Company acknowledges that the Employee has complied with his obligations
under this Section 5.2 through December 31, 2016.
5

--------------------------------------------------------------------------------

5.3 During the Term, the Employee shall be entitled to receive a monthly
automobile allowance of one thousand dollars ($1,000) for any and all expenses
related to the Employee's automobile (i.e., lease payments, insurance, gas,
tolls, parking and the like).  Except for reimbursement of directly related
automobile expenses (i.e., parking and tolls) incurred by the Employee while
fulfilling his duties and responsibilities to the Company, but which are outside
of the Employee's normal day to day usage of his automobile, the Employee will
not be entitled to any additional or alternative reimbursement for any other
automobile related expenses.
6. DISABILITY; INSURANCE
6.1 If, during the Term, the Employee, in the opinion of a majority of all of
the members of the Board (excluding the Employee if he is a member), as
confirmed by competent medical evidence, shall become physically or mentally
incapacitated to perform his duties for the Company hereunder ("Disabled") for a
continuous period, then for the first twelve (12) months of such period he shall
receive his full salary (subject to the following sentence, the "Salary
Continuation Period").  In no event, however, shall the Employee be entitled to
receive any payments under this Section 6.1 beyond the expiration or termination
date of this Agreement.  Effective with the date of his resumption of full
employment, the Employee shall be re-entitled to receive his full salary.  If
such illness or other incapacity shall endure for a continuous period of at
least twelve (12) months or for at least two hundred fifty (250) business days
during any eighteen (18) month period, the Company shall have the right, by
written notice, to terminate the Employee's employment hereunder as of a date
(not less than thirty (30) days after the date of the sending of such notice) to
be specified in such notice.  The Employee agrees to submit himself for
appropriate medical examination to a physician of the Company's designation as
necessary for purposes of this Section 6.1.
6.2 The obligations of the Company under this Article 6 may be satisfied, in
whole or in part, by payments to the Employee under a disability insurance
policy provided by the Company and/or KICO.
6.3 Notwithstanding the foregoing, in the event that, at the time of any
apparent incapacity, the Company has in effect a disability policy with respect
to the Employee, the Employee shall be considered Disabled for purposes of
Section 6.1 only if he is considered disabled for purposes of the policy.
6.4 In the event of the termination of the Employee's employment based upon him
becoming Disabled, as liquidated damages, the Employee shall be entitled to
receive (a) the Bonus compensation to which he is entitled until the expiration
of the Salary Continuation Period pursuant to Section 4.3 hereof (i.e., the
Termination Date shall be considered the last day of the Salary Continuation
Period); and (b) the LTC bonus compensation to which he is entitled to receive
through the Termination Date.  The amount to be paid to the Employee pursuant to
this Section 6.4 shall constitute the sole and exclusive remedy of the Employee,
and the Employee shall not be entitled to any other or further compensation,
rights or benefits hereunder or otherwise, including pursuant to Article 11.
6

--------------------------------------------------------------------------------

7. RESTRICTIVE COVENANTS
7.1                  (a) The services of the Employee are unique and
extraordinary and essential to the business of the Company, especially since the
Employee shall have access to the Company's customer lists, producer lists,
trade secrets and other privileged and confidential information essential to the
Company's business.  Therefore, the Employee agrees that, if the term of his
employment hereunder shall expire or his employment shall at any time terminate
for any reason whatsoever, with or without Cause (as hereinafter defined) and
with or without Good Reason (as hereinafter defined), the Employee will not at
any time during the Restrictive Covenant Period (as hereinafter defined),
without the prior written consent of the Company, directly or indirectly,
whether individually or as a principal, officer, employee, partner, shareholder,
member, manager, director, agent of, or consultant or independent contractor to,
any person, corporation, limited liability company, partnership, limited
partnership or other entity (collectively, "Person"):
(i) within any state in which the Company has a license to operate on the date
on which the Employee ceases to be employed by the Company (the "Cessation
Date"), engage or participate in a business which, as of the Cessation Date, is
similar to or competitive with, directly or indirectly, a business in which the
Company is then engaged ("Competitive Business"), and shall not make any
investments in any such Competitive Business, except that the foregoing shall
not restrict the Employee from acquiring up to one percent (1%) of the
outstanding voting stock of any Competitive Business whose securities are listed
on a stock exchange or Nasdaq;
(ii) cause or seek to persuade any director, officer, employee, customer,
client, account, agent, producer, reinsurer or supplier of, or consultant or
independent contractor to, the Company, or others with whom the Company has a
business relationship (collectively, "Business Associates"), to discontinue or
materially modify the status, employment or relationship of such Person with the
Company, or to become employed in any activity similar to or competitive with
the activities of the Company; provided, however, that nothing in this section
shall restrict the Employee's ability to cause or seek to persuade his daughter,
Amanda Goldstein, to alter her relationship with the Company;
(iii) cause or seek to persuade any prospective customer, client, account or
other Business Associate of the Company (which at or about the Cessation Date
was then actively being solicited by the Company) to determine not to enter into
a business relationship with the Company or to materially modify its
contemplated business relationship;
(iv) hire, retain or associate in a business relationship with, directly or
indirectly, any director, officer or employee of the Company;
(v) solicit or cause or authorize to be solicited, or accept, for or on behalf
of him or any third party, any business from, or the entering into of a business
relationship with,  (A) others who are, or were within one (l) year prior to the
Cessation Date, a customer, client, account or other Business Associate of the
Company, or (B) any prospective customer, client, account or other Business
Associate of the Company which at or about the Cessation Date was then actively
being solicited by the Company; or
7

--------------------------------------------------------------------------------

The foregoing restrictions set forth in this Section 7.1(a) shall apply likewise
during the Term.
(vi) For purposes hereof, the term "Restrictive Covenant Period" shall mean the
eighteen (18) month period commencing with the Cessation Date; provided,
however, that, in the event that the Employee's employment is terminated by the
Company without Cause or by the Employee for Good Reason, the term "Restrictive
Covenant Period" shall mean the shorter of (i) the twelve (12) month period
commencing with the Cessation Date and (ii) the period commencing with the
Cessation Date and ending on the Expiration Date.
7.2 The Employee agrees to disclose promptly in writing to the Board all ideas,
processes, methods, devices, business concepts, inventions, improvements,
discoveries, know-how and other creative achievements (hereinafter referred to
collectively as "discoveries"), whether or not the same or any part thereof is
capable of being patented, trademarked, copyrighted, or otherwise protected,
which the Employee, while employed by the Company, conceives, makes, develops,
acquires or reduces to practice, whether acting alone or with others and whether
during or after usual working hours, and which are related to the Company's
business or interests, or are used or usable by the Company, or arise out of or
in connection with the duties performed by the Employee.  The Employee hereby
transfers and assigns to the Company all right, title and interest in and to
such discoveries (whether conceived, made, developed, acquired or reduced to
practice on or prior to the Effective Date or during his employment with the
Company), including any and all domestic and foreign copyrights and patent and
trademark rights therein and any renewals thereof.  On request of the Company,
the Employee will, without any additional compensation, from time to time
during, and after the expiration or termination of, the Term, execute such
further instruments (including, without limitation, applications for copyrights,
patents, trademarks and assignments thereof) and do all such other acts and
things as may be deemed necessary or desirable by the Company to protect and/or
enforce its right in respect of such discoveries.  All expenses of filing or
prosecuting any patent, trademark or copyright application shall be borne by the
Company, but the Employee shall cooperate, at the Company's expense, in filing
and/or prosecuting any such application.
7.3          (a)                  The Employee represents that he has been
informed that it is the policy of the Company to maintain as secret all
confidential information relating to the Company, including, without limitation,
any and all knowledge or information with respect to secret or confidential
methods, processes, plans, materials, customer, producer and reinsurer lists or
data, or with respect to any other confidential or secret aspect of the
Company's activities, and further acknowledges that such confidential
information is of great value to the Company.  The Employee recognizes that, by
reason of his employment with the Company, he has acquired and will acquire
confidential information as aforesaid.  The Employee confirms that it is
reasonably necessary to protect the Company's goodwill, and, accordingly, hereby
agrees that he will not, directly or indirectly (except where authorized by the
Board), at any time during the Term or thereafter divulge to any Person, or use,
or cause or authorize any Person to use, any such confidential information.
(b) The Employee agrees that he will not, at any time, remove from the Company's
premises any drawings, notebooks, software, data or other confidential
information relating to the business and procedures heretofore or hereafter
acquired, developed and/or used by the Company, except where necessary in the
fulfillment of his duties hereunder.
8

--------------------------------------------------------------------------------

(c) The Employee agrees that, upon the expiration or termination of this
Agreement or the termination of his employment with the Company for any reason
whatsoever, he shall promptly deliver to the Company any and all drawings,
notebooks, software, data and other documents and material, including all copies
thereof, in his possession or under his control relating to any confidential
information or discoveries, or which is otherwise the property of the Company.
(d) For purposes hereof, the term "confidential information" shall mean all
information given to the Employee, directly or indirectly, by the Company and
all other information relating to the Company otherwise acquired by the Employee
during the course of his employment with the Company (whether on or prior to the
Effective Date or hereafter), other than information which (i) was in the public
domain at the time furnished to, or acquired by, the Employee, or (ii)
thereafter enters the public domain other than through disclosure, directly or
indirectly, by the Employee or others in violation of an agreement of
confidentiality or nondisclosure.
7.4 For purposes of this Article 7, the term "Company" shall mean and include
the Company and any and all subsidiaries and affiliated entities of the Company
in existence from time to time.
7.5 In connection with his agreement to the restrictions set forth in this
Article 7, the Employee acknowledges the benefits accorded to him pursuant to
the provisions of this Agreement, including, without limitation, the agreement
on the part of the Company to employ the Employee during the Term (subject to
the terms and conditions hereof). The Employee also acknowledges and agrees that
the covenants set forth in this Article 7 are reasonable and necessary in order
to protect and maintain the proprietary and other legitimate business interests
of the Company and that the enforcement thereof would not prevent the Employee
from earning a livelihood.
8. VACATIONS; LEAVE
8.1 The Employee shall be entitled to an aggregate of four (4) weeks vacation
time for each twelve (12) month period during the Term, the time and duration
thereof to be determined by mutual agreement between the Employee and the
Board.  Any vacation time not used by the end of the Term shall be forfeited
without compensation.  In addition, the Employee shall not be entitled to carry
over or use any vacation time that is unused as of the end of any twelve (12)
month period during the Term.  Further, the Employee shall be entitled to the
number of sick, personal, family and other days off during each twelve (12)
month period of the Term as set forth in KICO's employee handbook.  The Company
acknowledges that the Employee has complied with his obligations under this
Section 8.1 through December 31, 2016.
9. PARTICIPATION IN EMPLOYEE BENEFIT PLANS; STOCK OPTIONS
9.1 The Employee shall be accorded the right to participate in and receive
benefits under and in accordance with the provisions of any pension, profit
sharing, insurance, medical and dental insurance or reimbursement (with spousal
coverage) or other plan or program of the Company or KICO, either in existence
as of the Effective Date or thereafter adopted for the benefit generally of its
executive employees.  Additionally, in the event of termination of the
Employee's employment by the Company without Cause, or by the Employee for Good
Reason, the Company or KICO shall continue to provide to the Employee health,
dental, and vision insurance coverage at no cost to the Employee (with spousal
coverage) until the Expiration Date or such time as the Employee becomes
eligible for similar coverage, whichever is sooner.
9

--------------------------------------------------------------------------------

9.2 In the event the Company elects to discontinue the existing life insurance
policy maintained on the Employee, or any other term life insurance policy
purchased by it during the Term, prior to any such discontinuance and/or in the
event the Employee's employment with  the Company ceases for any reason, the
Employee shall be offered the opportunity to have such policy transferred to him
without cost, it being understood that the Employee shall be responsible for the
payment of any and all premiums thereafter due.
10. SERVICE AS OFFICER AND DIRECTOR
10.1 During the Term, the Employee shall, if elected or appointed, serve as (a)
an officer of the Company and/or any subsidiaries of the Company in existence or
hereafter created or acquired and (b) a director of the Company and/or any such
subsidiaries of the Company in existence or hereafter created or acquired, in
each case without any additional compensation for such services (except as
provided for in the KICO Employment Agreement pursuant to which the Employee is
entitled a fee receive a director's fee in the amount of $6,500 per annum).  In
the event the Company has in effect during the Term a director and officer
liability insurance policy, the Company will include the Employee therein as a
named insured.
11. EARLIER TERMINATION
11.1 The Employee's employment hereunder (a) shall automatically terminate upon
his death, (b) may terminate at any time during the Term at the option of the
Company upon written notice to the Employee for Cause or without Cause, (c) may
terminate at any time during the Term at the option of the Employee upon written
notice to the Company for Good Reason or without Good Reason and (d) may
terminate at the option of the Company in the event the Employee becomes
Disabled, as provided for in Article 6.
11.2 As used in this Agreement, "Cause" shall mean (a) the Employee's commission
of any act in the performance of his duties constituting common law fraud, a
felony or other gross malfeasance of duty, (b) the Employee's commission of any
act involving moral turpitude which reasonably may have a material adverse
effect on the Company and its subsidiaries taken as a whole ("Material Adverse
Effect"), (c) any misrepresentation by the Employee (including, without
limitation, a breach of any representation set forth in Section 13.1 hereof)
which reasonably may have a Material Adverse Effect, (d) any breach of any
material covenant on the Employee's part herein set forth (which breach, if
curable, is not cured by the Employee within thirty (30) days of the Employee's
receipt of written notice thereof from the Company), or (e) the Employee's
engagement in other intentional or grossly negligent misconduct which may
reasonably have a Material Adverse Effect.  The parties agree that the term
"Material Adverse Effect" includes the loss or suspension of any license for the
Company or KICO to operate or any disqualification or suspension for the
Employee to serve as an officer or director thereof under applicable law.
10

--------------------------------------------------------------------------------

11.3 As used in this Agreement, "Good Reason" shall mean (a) any breach of any
material covenant on the Company's part (which breach, if curable, is not cured
by the Company within thirty (30) days of the Company's receipt of written
notice thereof from the Employee), (b) a material diminution in the Employee's
duties and responsibilities (other than following an event constituting Cause)
in his capacity as President, Chairman of the Board and Chief Executive Officer
of the Company, (c) a change in the Employee's current reporting structure
(other than following an event constituting Cause), (d) a decrease in the
compensation payable to the Employee from the compensation payable pursuant to
this Agreement, or (e) the relocation of the location of the Company's principal
offices at which the Employee is to provide his services to a location that is
more than thirty (30) miles from Valley Stream, New York (it being understood
and agreed, however, that the Employee shall be required to travel to Kingston,
New York as often as is reasonably required for him to perform his duties as
President, Chief Executive Officer and Chairman of the Board of KICO).
11.4 In the event of the termination of the Employee's employment by the Company
for Cause or by the Employee without Good Reason, the Company shall have no
further obligations to the Employee, and the Employee shall be entitled to no
further compensation from the Company, except for any pro-rata amounts due to
the Employee at such date of termination, as provided for in Section 4.2 hereof,
and except, in the case of a termination of employment by the Employee without
Good Reason, for any Bonus amount for the completed fiscal year immediately
preceding the date of termination, as provided in Section 4.3 hereof.  As an
illustration of the foregoing, in the event of a termination of employment by
the Employee without Good Reason on March 1, the Employee would be entitled to
receive the amount payable to him pursuant to Section 4.2 hereof to March 1 and
the amount, if any, payable to him pursuant to Section 4.3 hereof for the
immediately preceding fiscal year ended December 31.  In the event of the
termination of the Employee's employment by the Company for Cause or by the
Employee without Good Reason, the amount to be paid to the Employee pursuant to
this Section 11.4 shall constitute the sole and exclusive remedy of the
Employee, and the Employee shall not be entitled to any other or further
compensation, rights or benefits hereunder or otherwise.
11.5 In the event of the termination of the Employee's employment by the Company
without Cause or by the Employee for Good Reason, as liquidated damages, the
Employee shall be entitled to receive (a) the compensation to which he would
have been entitled until the expiration of the Term pursuant to Section 4.2
hereof, (b) the Bonus compensation to which he is entitled to receive through
the expiration of the Term pursuant to Section 4.3 hereof, and (c) the LTC to
which he is entitled to receive through the expiration of the Term pursuant to
Section 4.4 hereof.  The compensation payable pursuant to (a) above shall be
payable to the Employee in accordance with the Company's standard payroll
practices as if his employment had continued.  The amount to be paid to the
Employee pursuant to this Section 11.5 shall constitute the sole and exclusive
remedy of the Employee, and the Employee shall not be entitled to any other or
further compensation, rights or benefits hereunder or otherwise.
11

--------------------------------------------------------------------------------

11.6 In order to protect the Employee against the possible consequences and
uncertainties of a Change of Control of the Company and thereby induce the
Employee to remain in the employ of the Company, the Company agrees that:
(a) If, during the Term, the Employee's employment is terminated within eighteen
(18) months subsequent to a Change of Control by the Company other than for
Cause or by the Employee for Good Reason, the Company shall pay to the Employee
an amount in cash equal to the sum of (i) one and one-half (1.5) times the Base
Salary (as reduced pursuant to Section 4.2) and (ii) the Target LTC Amount (the
"Change of Control Payment"). The Change of Control Payment shall be payable in
one lump sum payment within ten (10) days following the date of termination of
employment.  In addition, in such event, the Company shall continue to pay for
the Employee's health insurance premiums, including spousal coverage, for the
remainder of the Term.  The Change of Control Payment shall be in lieu of the
amount payable to the Employee pursuant to Section 11.5 hereof; provided,
however, that the Employee may elect to receive the amount payable pursuant to
Section 11.5 hereof in lieu of the amount payable pursuant to this Section
11.6.  The amount to be paid to the Employee pursuant to this Section 11.6 shall
constitute the sole and exclusive remedy of the Employee, and the Employee shall
not be entitled to any other or further compensation, rights or benefits
hereunder or otherwise.
(b) As used in this Section 11.6, a "Change of Control" shall be deemed to have
occurred if:
(i) any "person" or "group of persons" (as such terms are used in Sections 13(d)
and 14(d) of the Securities  Exchange Act of 1934, as amended (the "1934 Act")
(other than the Employee or any "group of persons" that includes the Employee),
becomes the "beneficial owner" (as defined in Rule 13d-3 promulgated under the
1934 Act), directly or indirectly, of securities of the Company representing
more than thirty-three and one-third percent (33-1/3%) of the Company's then
outstanding securities having the right to vote on the election of directors
("Voting Securities"), except that there shall be excluded from the calculation
any Voting Securities acquired from the Company with respect to which the
Employee gave his approval as a member of the Board;
(ii) when individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii) the Company consummates (A) a reorganization, merger or consolidation of
the Company, with respect to which in each case all or substantially all of the
Persons who were the beneficial owners of the Voting Securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly and indirectly, more than 50% of the then combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation or other Person resulting from such reorganization,
merger of consolidation, or (B) the sale or other disposition of all or
substantially all of the assets of the Company.
12

--------------------------------------------------------------------------------

Notwithstanding the foregoing, no transaction or event shall constitute a Change
of Control hereunder unless such transaction or event also constitutes a change
in ownership or effective control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(v) or (vi)(A)(2).


11.7 In the event of the death of the Employee during the Term, as liquidated
damages, the Employee's estate (the "Estate") shall be entitled to receive (a)
the Base Salary to which the Employee is entitled until the date of death of the
Employee pursuant to Section 4.2; (b) the Bonus compensation to which the
Employee is entitled through the date of death (i.e., the Termination Date shall
be considered the date of death); and (c) the LTC bonus compensation to which
the Employee is entitled through the Termination Date.  The amount to be paid to
the Estate pursuant to this Section 11.7 shall constitute the sole and exclusive
remedy of the Estate and any beneficiaries thereof, and neither the Estate nor
any beneficiaries thereof shall be entitled to any other or further
compensation, rights or benefits hereunder or otherwise, including pursuant this
to Article 11.
11.8 The termination or expiration of this Agreement shall not affect the
continuing operation and effect of Article 7 hereof, which shall continue in
full force and effect according to its terms.  In addition, the termination or
expiration of this Agreement will not result in a termination or waiver of any
rights and remedies that the Company may have under this Agreement and
applicable law.
12. INJUNCTIVE RELIEF; REMEDIES
12.1 The Employee acknowledges and agrees that, in the event he shall violate or
threaten to violate any of the restrictions of Article 3 or 7 hereof, the
Company will be without an adequate remedy at law and will therefore be entitled
to enforce such restrictions by temporary or permanent injunctive or mandatory
relief in any court of competent jurisdiction without the necessity of proving
monetary damages.
12.2 The Employee agrees further that the Company shall have the following
additional rights and remedies:
(i) the right and remedy to require the Employee to account for and pay over to
the Company all monies and other consideration derived or received by him as the
result of any transactions determined by an arbitrator or a court of competent
jurisdiction to be a breach of any of the provisions of Section 7.1, and the
Employee hereby agrees to account for and pay over such monies and other
consideration to the Company; and
(ii) the right to recover attorneys' fees incurred in any action or proceeding
in which it seeks to enforce its rights under Article 7 hereof and is successful
on any grounds; provided, however, that, in the event the Employee is the
prevailing party in any such action or proceeding, the Company will pay to the
Employee all reasonable attorneys' fees and costs incurred by the Employee in
defending such action or proceeding.
13

--------------------------------------------------------------------------------

12.3 Each of the rights and remedies enumerated above shall be independent of
the other, and shall be severally enforce-able, and all of such rights and
remedies shall be in addition to, and not in lieu of, any other rights and
remedies available to the Company under law or in equity.
12.4 The parties hereto intend to and hereby confer jurisdiction to enforce the
covenants contained in Section 7.1 upon the courts of any jurisdiction within
the geographical scope of such covenants (a "Jurisdiction").  In the event that
the courts of any one or more of such Jurisdictions shall hold such covenants
unenforceable by reason of the breadth of their scope or otherwise, it is the
intention of the parties hereto that such determination not bar or in any way
affect the Company's right to the relief provided above in the courts of any
other Jurisdiction, as to breaches of such covenants in such other respective
Jurisdictions, the above covenants as they relate to each Jurisdiction being,
for this purpose, severable into diverse and independent covenants.
13. NO RESTRICTIONS
13.1 The Employee hereby represents that neither the execution of this Agreement
nor his performance hereunder will (a) violate, conflict with or result in a
breach of any provision of, or constitute a default (or an event which, with
notice or lapse of time or both, would constitute a default) under the terms,
conditions or provisions of any contract, agreement or other instrument or
obligation to which the Employee is a party, or by which he may be bound, or (b)
violate any order, judgment, writ, injunction or decree applicable to the
Employee.  In the event of a breach hereof, in addition to the Company's right
to terminate this Agreement, the Employee shall indemnify the Company and hold
it harmless from and against any and all claims, losses, liabilities, costs and
expenses (including reasonable attorneys' fees) incurred or suffered in
connection with or as a result of the Company's entering into this Agreement or
employing the Employee hereunder.
14. ARBITRATION
14.1 Except with regard to Section 12.1 hereof and any other matters that are
not a proper subject of arbitration, all disputes between the parties hereto
concerning the performance, breach, construction or interpretation of this
Agreement or any portion thereof, or in any manner arising out of this Agreement
or the performance thereof, shall be submitted to binding arbitration, in
accordance with the rules of the American Arbitration Association.  The
arbitration proceeding shall take place at a mutually agreeable location in
Nassau County, New York or such other location as agreed to by the parties.
14.2 The award rendered by the arbitrator shall be final, binding and
conclusive, shall be specifically enforceable, and judgment may be entered upon
it in accordance with applicable law in an appropriate court in the State of New
York, with no right of appeal therefrom.
14.3 Each party shall pay its or his own expenses of arbitration, and the
expenses of the arbitrator and the arbitration proceeding shall be equally
shared; provided, however, that, if, in the opinion of the arbitrator (or a
majority of the arbitrators if more than one), any claim or defense was
unreasonable, the arbitrator(s) may assess, as part of their award, all or any
part of the arbitration expenses of the other party (including reasonable
attorneys' fees) and of the arbitrator(s) and the arbitration proceeding against
the party raising such unreasonable claim or defense; provided, further, that,
if the arbitration proceeding relates to the issue of Cause for termination of
employment, (a) if, in the opinion of the arbitrator (or a majority of the
arbitrators if more than one), Cause existed, the arbitrator(s) shall assess, as
part of their award, all of the arbitration expenses of the Company (including
reasonable attorneys' fees) and of the arbitrator(s) and the arbitration
proceeding against the Employee or (b) if, in the opinion of the arbitrator (or
a majority of the arbitrators if more than one), Cause did not exist, the
arbitrator(s) shall assess, as part of their award, all of the arbitration
expenses of the Employee (including reasonable attorneys' fees) and of the
arbitrator(s) and the arbitration proceeding against the Company.
14

--------------------------------------------------------------------------------

15. CODE SECTIONS 409A, 280G AND 4999.
15.1 The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (together with the regulations
and guidance promulgated thereunder, "Code Section 409A"), and, accordingly, to
the maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith.  To the extent that any provision hereof is modified in
order to comply with Code Section 409A, such modification shall be made in good
faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to the parties hereto of the applicable
provision without violating the provisions of Code Section 409A.  In no event
whatsoever shall the Company be liable for any additional tax, interest or
penalty that may be imposed on the Employee by Code Section 409A as a result of
the Company's compliance with the terms of this Agreement.
15.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits constituting deferred compensation under Code Section 409A
upon or following a termination of employment unless such termination of
employment is also a "separation from service" within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a termination of employment or like terms shall mean "separation
from service."  If the Employee is deemed on the date of termination to be a
"specified employee" within the meaning of that term under Code Section
409A(a)(2)(B), then with regard to any payment or the provision of any benefit
that is considered deferred compensation under Code Section 409A payable on
account of a "separation from service," such payment or benefit shall be made or
provided at the date which is the earlier of (i) the expiration of the six (6)
month period measured from the date of such "separation from service" of the
Employee, and (ii) the date of the Employee's death (the "Delay Period").  Upon
the expiration of the Delay Period, all payments and benefits delayed pursuant
to this Section 15.2 (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and any remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified herein.
15.3 All expenses or other reimbursements under this Agreement shall be made on
or prior to the last day of the taxable year following the taxable year in which
such expenses were incurred by the Employee (provided that if any such
reimbursements constitute taxable income to the Employee, such reimbursements
shall be paid no later than March 15th of the calendar year following the
calendar year in which the expenses to be reimbursed were incurred), and no such
reimbursement or expenses eligible for reimbursement in any taxable year shall
in any way affect the expenses eligible for reimbursement in any other taxable
year.
15

--------------------------------------------------------------------------------

15.4 For purposes of Code Section 409A, the Employee's right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.  Whenever a payment under
this Agreement specifies a payment period with reference to a number of days
(e.g., "payment shall be made within sixty (60) days"), the actual date of
payment within the specified period shall be within the sole discretion of the
Company.
15.5 In no event shall any payment under this Agreement that constitutes
"deferred compensation" for purposes of Code Section 409A be offset by any other
payment pursuant to this Agreement or otherwise.
15.6 Notwithstanding any other provisions of this Agreement to the contrary, in
the event that any payments or benefits received or to be received by the
Employee in connection with the Employee's employment with the Company (or
termination thereof) would subject the Employee to the excise tax imposed under
Section 280G or 4999 of the Code (the "Excise Tax"), and, if the net-after tax
amount (taking into account all applicable taxes payable by the Employee,
including any Excise Tax) that the Employee would receive with respect to such
payments or benefits does not exceed the net-after tax amount the Employee would
receive if the amount of such payment and benefits were reduced to the maximum
amount which could otherwise be payable to the Employee without the imposition
of the Excise Tax, then, to the extent necessary to eliminate the imposition of
the Excise Tax, (i) such cash payments and benefits shall first be reduced (if
necessary, to zero) and (ii) all other non-cash payments and benefits shall next
be reduced. The determination of whether any reduction in such payments or
benefits to be provided under this Agreement or otherwise is required pursuant
to the preceding sentence will be made at the expense of the Company by
independent accountants or benefits consultants selected by the Company, and the
Employee shall have the right to review such determination.
16. ASSIGNMENT
16.1 This Agreement, as it relates to the employment of the Employee, is a
personal contract and the rights and interests of the Employee hereunder may not
be sold, transferred, assigned, pledged or hypothecated.
17. NOTICES
17.1 Any notice required or permitted to be given pursuant to this Agreement
shall be deemed to have been duly given when delivered by hand or sent by
certified or registered mail, return receipt requested and postage prepaid,
overnight mail or courier, e-mail, or fax as follows:
16

--------------------------------------------------------------------------------

If to the Employee:


P.O. Box 450
Hewlett, New York  11557
bgoldstein@kingstonecompanies.com
Fax Number: (516) 374-4484


with a copy to:


Dentons US LLP
1201 Avenue of the Americas
New York, New York  10020-1089
Attention:  Brian S. Cousin, Esq.
Brian.Cousin@Dentons.com
Fax Number:   (212) 768-6800


If to the Company:


c/o Jack Seibald
Chairman, Compensation Committee
1010 Franklin Avenue
Suite 303
Garden City, New York 11530
jseibald@aol.com
Fax Number:  (516) 248-4278


with a copy to:


Certilman Balin Adler & Hyman, LLP
90 Merrick Avenue
East Meadow, New York 11554
Attention:  Fred Skolnik, Esq.
fskolnik@certilmanbalin.com
Fax Number:  (516) 296-7111
or at such other address as any party shall designate by notice to the other
party given in accordance with this Section 17.1.
18. GOVERNING LAW
18.1 This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York applicable to agreements made
and to be performed entirely in New York without regard to conflicts of laws
principles.
17

--------------------------------------------------------------------------------

19. WAIVER OF BREACH; PARTIAL INVALIDITY
19.1 The waiver by either party of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach.  If any
provision, or part thereof, of this Agreement shall be held to be invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and not in any way affect or render invalid or unenforceable any other
provisions of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision, or part thereof, had been reformed, and any
court of competent jurisdiction or arbitrators, as the case may be, are
authorized to so reform such invalid or unenforceable provision, or part
thereof, so that it would be valid, legal and enforceable to the fullest extent
permitted by applicable law.
20. ENTIRE AGREEMENT; AMENDMENT
20.1 This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and there are no representations,
warranties or commitments except as set forth herein.  This Agreement supersedes
all prior agreements, understandings, negotiations and discussions, whether
written or oral, of the parties hereto relating to the subject matter hereof,
including the Existing Employment Agreement with regard to the Employee's
employment with the Company effective as of January 1, 2017.  This Agreement may
be amended, and any provision hereof waived, only by a writing executed by the
party sought to be charged.  No amendment or waiver on the part of the Company
shall be valid unless approved by its Board.
21. COUNTERPARTS
21.1 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and all of which taken together shall constitute
one and the same instrument.
22. FACSIMILE AND EMAIL SIGNATURES
22.1 Signatures hereon which are transmitted via facsimile or email shall be
deemed original signatures.
23. EXPENSES
23.1 The Company agrees to pay the reasonable fees and expenses of legal counsel
and a compensation consultant incurred by the Employee in connection with the
drafting and negotiation of this Agreement; provided, however, that the amount
payable pursuant to this Section 23.1 with respect to the compensation
consultant shall not exceed $5,000.
23.2 In addition to the right to indemnification conferred in Article Thirteenth
of the Restated Certificate of Incorporation of the Company, as amended (the
"Certificate of Incorporation"), and Article VII, Section 7 of the By-Laws of
the Company, as amended (the "By-Laws"), the Employee shall have the right to
have his  expenses (including reasonable attorneys' fees) incurred in defending
any action or proceeding as to which the Employee is entitled to be indemnified
in advance of its final disposition advanced and paid promptly as set forth
below upon incurring such expenses; provided, however, that an advancement of
expenses incurred by the Employee shall be made only upon delivery to the
Company of an undertaking by the Employee to repay all amounts so advanced if it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal that the Employee is not entitled to be indemnified for
such expenses under the Certificate of Incorporation or the By-Laws.  The
Company shall make advance payments of such expenses (including reasonable
attorneys' fees) incurred within thirty (30) days of the Employee's presentation
of an invoice for such expenses.
18

--------------------------------------------------------------------------------

24. CONSTRUCTION
24.1 All references in this Agreement to "includes" and "including" shall be
construed to include the words "without limitation.
25. REPRESENTATION BY COUNSEL; INTERPRETATION
25.1 The Employee acknowledges that he has been represented by counsel in
connection with this Agreement. Accordingly, any rule of law or any legal
decision that would require the interpretation of any claimed ambiguities in
this Agreement against the party that drafted it has no application and is
expressly waived by the Employee.  The provisions of this Agreement shall be
interpreted in a reasonable manner to give effect to the intent of the parties
hereto.
26. HEADINGS
26.1 The headings and captions under articles and sections of this Agreement are
for convenience of reference only and do not in any way modify, interpret or
construe the intent of the parties or affect any of the provisions of this
Agreement.
[Remainder of page intentionally left blank.  Signature page follows.]
19

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year above written.
KINGSTONE COMPANIES, INC.




By: 
      Victor J. Brodsky
       Chief Financial Officer






Barry B. Goldstein
 
 


